Opinion filed October 30, 2020




                                       In The

        Eleventh Court of Appeals
                                     ___________

                                 No. 11-19-00333-CR
                                     ___________

              CHAZSMAN CHAPELL SMALL, Appellant
                                         V.
                     THE STATE OF TEXAS, Appellee


                     On Appeal from the 104th District Court
                             Taylor County, Texas
                         Trial Court Cause No. 21167B


                      MEMORANDUM OPINION
      Based upon an open plea of guilty, the trial court convicted Appellant,
Chazsman Chapell Small, of the offense of aggravated robbery. After a hearing on
punishment, the trial court assessed Appellant’s punishment at confinement for
thirty years. We affirm.
      Appellant’s court-appointed counsel has filed a motion to withdraw. The
motion is supported by a brief in which counsel professionally and conscientiously
examines the record and applicable law and concludes that this appeal is frivolous
and without merit. Counsel has provided Appellant with a copy of the brief, a copy
of the motion to withdraw, a copy of the clerk’s record and the reporter’s record, and
an explanatory letter. Counsel advised Appellant of his right to review the record
and file a response to counsel’s brief. Counsel also advised Appellant of his right to
file a petition for discretionary review in order to seek review by the Texas Court of
Criminal Appeals. See TEX. R. APP. P. 68. Court-appointed counsel has complied
with the requirements of Anders v. California, 386 U.S. 738 (1967); Kelly v. State,
436 S.W.3d 313 (Tex. Crim. App. 2014); In re Schulman, 252 S.W.3d 403 (Tex.
Crim. App. 2008); and Stafford v. State, 813 S.W.2d 503 (Tex. Crim. App. 1991).
        Appellant has filed a pro se response to counsel’s Anders brief. In his
response, Appellant contends that he received ineffective assistance of counsel and
complains of the admission of evidence, during the punishment phase of trial, of an
extraneous offense.           The record reflects that Appellant had previously been
convicted of aggravated robbery and had served thirteen years in prison. We have
considered the assertions made by Appellant in his pro se response. However,
following the procedures outlined in Anders and Schulman, we have independently
reviewed the record, and we agree with counsel that the appeal is frivolous and
without merit.1
        We grant counsel’s motion to withdraw, and we affirm the judgment of the
trial court.

October 30, 2020                                                            PER CURIAM
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Bailey, C.J.,
Stretcher, J., and Wright, S.C.J.2

Willson, J., not participating.
        1
         We note that Appellant has a right to file a petition for discretionary review pursuant to Rule 68
of the Texas Rules of Appellate Procedure.
        2
          Jim R. Wright, Senior Chief Justice (Retired), Court of Appeals, 11th District of Texas at Eastland,
sitting by assignment.
                                                      2